Exhibit 10.7

NETAPP, INC.

EMPLOYEE STOCK PURCHASE PLAN

As Amended Effective February 4, 2011

I. PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
NetApp, Inc. by providing eligible employees with the opportunity to acquire a
proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

Certain provisions of the Plan as restated August 2001 (the “2001 Restatement”)
became effective with the offering period commencing December 3, 2001 and did
not have any force or effect prior to such date.

All share numbers in this document reflect (i) the two-for-one split of the
Common Stock effected on December 19, 1997, (ii) the two-for-one split of the
Common Stock effected on December 22, 1998, (iii) the two-for-one split of the
Common Stock effected on December 21, 1999, and (iv) the two-for-one split of
the Common Stock effected on March 23, 2000.

II. ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423, including designating separate Offerings under the Plan.
Without limiting the generality of the foregoing, the Plan Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the determination of what compensation qualifies as Cash Earnings,
handling of the payroll deductions and other additional payments that the
Corporation may permit to be made by a Participant to fund the exercise of
purchase rights granted pursuant to the Plan, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local requirements.
Further, without shareholder consent and without limiting Section X.A, the Plan
Administrator shall be entitled to change the offering periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an offering period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Corporation’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with contribution amounts, and establish such other limitations or
procedures as the Plan Administrator determines in its sole discretion advisable
that are consistent with the Plan.

Decisions of the Plan Administrator shall be final and binding on all parties
having an interest in the Plan.

III. STOCK SUBJECT TO PLAN

A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed Thirty Five Million Two
Hundred Thousand (35,200,000) shares, including (i) an increase of One Million
Six Hundred Thousand (1,600,000) shares authorized by the Board on August 11,
1998 and approved by the shareholders on October 8, 1998, (ii) an increase of
One Million (1,000,000) shares authorized by the Board on August 17, 1999 and
approved by the shareholders on October 26, 1999, (iii) an increase of Three
Million (3,000,000) shares authorized by the Board on August 9, 2001 and
approved by the shareholders at the 2001 Annual Meeting held on October 18,
2001, (iv) an increase of Two Million Four Hundred Thousand (2,400,000) shares
authorized by the Board on July 2, 2002, and approved by the shareholders at the
2002 Annual Meeting held on August 29, 2002, (v) an increase of One Million
(1,000,000) shares authorized by the Board on June 12, 2003 and approved by
shareholders at the 2003 Annual Meeting held on September 2, 2003, (vi) an
increase of One Million Three



--------------------------------------------------------------------------------

Hundred Thousand (1,300,000) shares authorized by the Board on July 7, 2004 and
approved by the shareholders at the 2004 Annual Meeting held on September 2,
2004, (vii) an increase of One Million Five Hundred Thousand (1,500,000) shares
authorized by the Board on July 1, 2005 and approved by the shareholders at the
2005 Annual Meeting held on August 31, 2005, (viii) an increase of One Million
Six Hundred Thousand (1,600,000) shares authorized by the Board on July 10, 2006
and approved by the shareholders at the 2006 Annual Meeting held on August 31,
2006, (ix) an increase of One Million Six Hundred Thousand (1,600,000) shares
authorized by the Board on July 13, 2007 and approved by the shareholders at the
2007 Annual Meeting held on September 19, 2007, (x) an increase of Two Million
Nine Hundred Thousand (2,900,000) shares authorized by the Board on July 11,
2008 and approved by the shareholders at the 2008 Annual Meeting held on
September 2, 2008, (xi) an increase of Six Million Seven Hundred Thousand
(6,700,000) shares authorized by the Board on August 17, 2009 and approved by
the shareholders at the 2009 Annual Meeting held on October 14, 2009, plus
(xii) an increase of Five Million (5,000,0000) shares authorized by the Board on
July 13, 2010 and approved by the shareholders at the 2010 Annual Meeting held
on August 31, 2010.

B. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and class of securities issuable under the Plan, (ii) the
maximum number and class of securities purchasable per Participant on any one
Purchase Date, (iii) the maximum number and class of securities purchasable in
total by all Participants on any one Purchase Date under the Plan and (iv) the
number and class of securities and the price per share in effect under each
outstanding purchase right in order to prevent the dilution or enlargement of
benefits thereunder.

IV. OFFERING PERIODS

A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of overlapping offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

B. Each offering period shall be of such duration (not to exceed twenty-four
(24) months) as determined by the Plan Administrator prior to the start date of
such offering period. Offering periods shall commence at semi-annual intervals
on the first business day of June and December each year over the remaining term
of the Plan. Accordingly, two (2) separate offering periods shall commence in
each calendar year the 2001 Restatement remains in existence. However, the
initial offering period under the 2001 Restatement shall begin on the first
business day in December 2001 and end on the last business day in November 2003.

NOTE: Prior to December 3, 2001, shares of Common Stock were offered for
purchase under the Plan through a series of successive offering periods, each
with a maximum duration of twenty-four (24) months. The last such offering
period began on the first business day in December 1999 and terminated on
November 30, 2001.

C. Each offering period shall be comprised of a series of one or more successive
Purchase Intervals. Purchase Intervals shall run from the first business day in
June each year to the last business day in November of the same year and from
the first business day in December each year to the last business day in May of
the following year.

D. Should the Fair Market Value per share of Common Stock on any Purchase Date
within any offering period beginning on or after December 3, 2001 be less than
the Fair Market Value per share of Common Stock on the start date of that
offering period, then the individuals participating in such offering period
shall, immediately after the purchase of shares of Common Stock on their behalf
on such Purchase Date, be transferred from that offering period and
automatically enrolled in the next offering period commencing after such
Purchase Date.



--------------------------------------------------------------------------------

V. ELIGIBILITY

A. Each individual who is an Eligible Employee on the start date of any offering
period under the Plan may enter that offering period on such start date;
provided, however, that the Plan Administrator, in its discretion, from time to
time may, prior to a start date of any offering period for all purchase rights
for future offering periods, establish (on a uniform and nondiscriminatory
basis) waiting periods for participation in future offering periods of not more
than two (2) years from the participant’s date of hire. However, an Eligible
Employee may participate in only one offering period at a time. Employees who
are citizens or residents of a non-U.S. jurisdiction may be excluded from
participation in the Plan or an Offering if the participation of such employees
is prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code.

B. Except as otherwise provided in Section IV.D, an Eligible Employee must, in
order to participate in the Plan for a particular offering period, complete an
on-line enrollment process in a uniform and non-discriminatory basis prescribed
by the Plan Administrator or complete the enrollment forms prescribed by the
Plan Administrator (including a stock purchase agreement and a payroll deduction
authorization form) and file such forms with the Plan Administrator (or its
designate) on or before the date established by the Plan Administrator on or
prior to that offering period in a uniform and non-discriminatory basis.

VI. PAYROLL DEDUCTIONS

A. The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock during an offering period may be any multiple of one
percent (1%) of the Cash Earnings paid to the Participant during each Purchase
Interval within that offering period, up to a maximum of ten percent (10%). The
deduction rate so authorized by a Participant shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:

(i) The Participant may, at any time during the offering period, reduce his or
her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Interval.

(ii) The Participant may, prior to the commencement of any new Purchase Interval
within the offering period, increase the rate of his or her payroll deduction by
filing the appropriate form with the Plan Administrator. The new rate (which may
not exceed the ten percent (10%) maximum) shall become effective as of the start
date of the first Purchase Interval following the filing of such form.

B. Payroll deductions on behalf of the Participant shall begin on the first pay
day following the start date of the offering period in which he or she is
enrolled and shall (unless sooner terminated by the Participant) continue
through the pay day ending with or immediately prior to the last day of that
offering period. The amounts so collected shall be credited to the Participant’s
book account under the Plan, but no interest shall be paid on the balance from
time to time outstanding in such account, except as may be required by
applicable law, as determined by the Corporation, and if so required, will apply
to all Participants in the relevant Offering, except to the extent otherwise
permitted by U.S. Treasury Regulation Section 1.423-2(f). The amounts collected
from the Participant shall not be held in any segregated account or trust fund
and may be commingled with the general assets of the Corporation and used for
general corporate purposes, except under Offerings in which applicable local law
requires that amounts collected from the Participants be segregated from the
Corporation’s general corporate funds and/or deposited with an independent third
party for Participants in non-U.S. jurisdictions.

C. Payroll deductions shall automatically cease upon the Participant’s
withdrawal from the offering period or the termination of his or her purchase
right in accordance with the provisions of the Plan.

D. The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.



--------------------------------------------------------------------------------

E. The Plan Administrator shall have the discretion, exercisable prior to the
start date of any offering period under the Plan, to determine whether the
payroll deductions authorized by Participants during such offering period shall
be calculated as a percentage of Base Salary or Cash Earnings.

VII. PURCHASE RIGHTS

A. Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each offering period in which he or she is enrolled. The purchase
right shall be granted on the start date of the offering period and shall
provide the Participant with the right to purchase shares of Common Stock, in a
series of successive installments during that offering period, upon the terms
set forth below. The Participant shall execute a stock purchase agreement
embodying such terms and such other provisions (not inconsistent with the Plan)
as the Plan Administrator may deem advisable. For purposes of the Plan, the Plan
Administrator may designate separate Offerings under the Plan (the terms of
which need not be identical) in which Eligible Employees will participate, even
if the dates of the applicable offering periods of each such Offering are
identical.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B. Exercise of the Purchase Right. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant on each such Purchase Date. The purchase shall be affected by
applying the Participant’s payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.

C. Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within the
particular offering period in which he or she is enrolled shall be equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the start date of that offering period or (ii) the Fair Market
Value per share of Common Stock on that Purchase Date.

D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the particular
offering period in which he or she is enrolled shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
payroll deductions during the Purchase Interval ending with that Purchase Date
by the purchase price in effect for the Participant for that Purchase Date.
However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed One Thousand Five Hundred
(1,500) shares, subject to periodic adjustments in the event of certain changes
in the Corporation’s capitalization. However, the Plan Administrator shall have
the discretionary authority, exercisable prior to the start of any offering
period under the Plan, to increase or decrease, or implement, the limitations to
be in effect for the number of shares purchasable per Participant and in total
by all Participants enrolled in that particular offering period on each Purchase
Date which occurs during that offering period.

E. Excess Payroll Deductions. Any payroll deductions not applied to the purchase
of shares of Common Stock on any Purchase Date because they are not sufficient
to purchase a whole share of Common Stock shall be held for the purchase of
Common Stock on the next Purchase Date. However, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable per Participant or in total by all
Participants on the Purchase Date shall be promptly refunded.

F. Suspension of Payroll Deductions. In the event that a Participant is, by
reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions shall be collected from such Participant with respect to those
Purchase Dates. The suspension of such deductions shall not terminate the
Participant’s purchase right for the offering period in which he or she is
enrolled, and payroll



--------------------------------------------------------------------------------

deductions shall automatically resume on behalf of such Participant once he or
she is again able to purchase shares during that offering period in compliance
with the accrual limitations of Article VIII.

G. Withdrawal from Offering Period. The following provisions shall govern the
Participant’s withdrawal from an offering period under the Plan:

(i) A Participant may withdraw from the offering period in which he or she is
enrolled by completing an on-line withdrawal process in a uniform and
non-discriminatory basis prescribed by the Plan Administrator or by filing the
appropriate form with the Plan Administrator (or its designate) at any time
prior to the next scheduled Purchase Date in the offering period, and no further
payroll deductions shall be collected from the Participant with respect to that
offering period; provided, however, that the Plan Administrator, in its
discretion, from time to time may, prior to a start date of any offering period
for all purchase rights for future offering periods, establish (on a uniform and
nondiscriminatory basis) a different date for effective withdrawals from the
Plan. Any payroll deductions collected during the Purchase Interval in which
such withdrawal occurs shall, at the Participant’s election, be immediately
refunded or held for the purchase of shares on the next Purchase Date. If no
such election is made at the time the Participant withdraws from the offering
period, then the payroll deductions collected with respect to the Purchase
Interval in which such withdrawal occurs shall be refunded as soon as possible.

(ii) The Participant’s withdrawal from the offering period shall be irrevocable,
and the Participant may not subsequently rejoin that offering period. In order
to resume participation in any subsequent offering period, such individual must
re-enroll in the Plan (by completing an on-line enrollment process in a manner
prescribed by the Plan Administrator or by making a timely filing of the
prescribed enrollment forms) on or before the date determined by the Plan
Administrator pursuant to Section V of that offering period.

H. Termination of Eligible Employee Status. Should the Participant cease to
remain an Eligible Employee for any reason (including death, disability or
change in status) while his or her purchase right remains outstanding, then that
purchase right shall immediately terminate, and all of the Participant’s payroll
deductions for the Purchase Interval in which the purchase right so terminates
shall be immediately refunded. However, should the Participant cease to remain
in active service by reason of an approved unpaid leave of absence, then the
Participant shall have the right, exercisable up until the last business day of
the Purchase Interval in which such leave commences, to (a) withdraw all the
payroll deductions collected to date on his or her behalf for that Purchase
Interval or (b) have such funds held for the purchase of shares on his or her
behalf on the next scheduled Purchase Date. In no event, however, shall any
further payroll deductions be collected on the Participant’s behalf during such
leave; provided, however, that payroll deductions on the Participant’s behalf
may be collected for amounts paid during such leave for services rendered by the
Participant prior to his or her leave. Upon the Participant’s return to active
service (i) within three (3) months following the commencement of such leave or
(ii) prior to the expiration of any longer period for which such Participant’s
right to reemployment with the Corporation is guaranteed by either statute or
contract, his or her payroll deductions under the Plan shall automatically
resume at the rate in effect at the time the leave began, unless the Participant
withdraws from the Plan prior to his or her return. An individual who returns to
active employment following a leave of absence which exceeds in duration the
applicable time period shall be treated as a new Employee for purposes of
subsequent participation in the Plan and must accordingly re-enroll in the Plan
(by completing an on-line enrollment process in a manner prescribed by the Plan
Administrator or making a timely filing of the prescribed enrollment forms) on
or before the date determined by the Plan Administrator pursuant to Section V of
any offering period in which he or she wishes to participate.

I. Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the start date
of the offering period in which the Participant is enrolled at the time of such
Change in Control or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation



--------------------------------------------------------------------------------

applicable to the maximum number of shares of Common Stock purchasable in total
by all Participants on any one Purchase Date.

The Corporation shall use its best efforts to provide at least ten (10) days
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

J. Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed either (i) the maximum limitation on the number of shares
purchasable in total by all Participants on such date or (ii) the number of
shares then available for issuance under the Plan, the Plan Administrator shall
make a pro-rata allocation of the available shares on a uniform and
nondiscriminatory basis, and the payroll deductions of each Participant, to the
extent in excess of the aggregate purchase price payable for the Common Stock
pro-rated to such individual, shall be refunded.

K. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

L. Shareholder Rights. A Participant shall have no shareholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

VIII. ACCRUAL LIMITATIONS

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

B. For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period in which such right remains outstanding.

(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one (1) or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such rights were at any time outstanding.

C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
which the Participant made during that Purchase Interval with respect to such
purchase right shall be promptly refunded.

D. In the event there is any conflict between the provisions of this Article and
one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.



--------------------------------------------------------------------------------

IX. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan was adopted by the Board on September 26, 1995 and was subsequently
approved by the shareholders and became effective at the Effective Time.

B. The Plan was amended by the Board on August 11, 1998 (the “1998 Amendment”)
to increase the maximum number of shares of Common Stock authorized for issuance
under the Plan by an additional One Million Six Hundred Thousand
(1,600,000) shares. The 1998 Amendment was approved by the shareholders at the
1998 Annual Meeting.

C. On August 17, 1999, the Board amended the Plan to (i) increase the maximum
number of shares of Common Stock authorized for issuance under the Plan by an
additional One Million (1,000,000) shares and (ii) make amendments to certain
administrative provisions of the Plan (the “1999 Amendment”). The 1999 Amendment
was approved by the shareholders on October 26, 1999.

D. The 2001 Restatement was adopted by the Board on August 9, 2001 and effects
the following changes to the Plan: (i) increase the number of shares authorized
for issuance under the Plan by an additional Three Million (3,000,000) shares,
(ii) implement a series of overlapping twenty-four (24)-month offering periods
beginning at semi-annual intervals each year, (iii) establish a series of
semi-annual purchase dates within each such offering period, (iv) reduce the
maximum number of shares of Common Stock purchasable per Participant on any one
Purchase Date after November 30, 2001 from Twelve Thousand (12,000) shares to
One Thousand Five Hundred (1,500) shares, (v) limit the number of shares of
Common Stock purchasable in total by all Participants on any one Purchase Date
after November 30, 2001 to One Million (1,000,000) shares, (vi) extend the
maximum term of the Plan until the last business day in May 2011 and
(vii) revise certain provisions of the Plan document in order to facilitate the
administration of the Plan. No purchase rights were exercised under the Plan,
and no shares of Common Stock were issued, on the basis of the 3,000,000-share
increase authorized by the 2001 Restatement, until the 2001 Restatement was
approved by the shareholders at the 2001 Annual Stockholders Meeting.

E. The Plan was amended by the Board on July 2, 2002 (the “2002 Restatement”) to
increase the number of shares authorized for issuance under the Plan by an
additional Two Million Four Hundred Thousand (2,400,000) shares. The 2002
Restatement was approved by the shareholders on August 29, 2002.

F. The Plan was amended by the Board on June 12, 2003 (the “2003 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional One Million (1,000,000) shares. The 2003 Restatement was approved by
the shareholders at the 2003 Annual Meeting.

G. The Plan was amended by the Board on July 7, 2004 (the “2004 Restatement”) to
increase the number of shares authorized for issuance under the Plan by an
additional One Million Three Hundred Thousand (1,300,000) shares. The 2004
Restatement was approved by the shareholders at the 2004 Annual Meeting.

H. The Plan was amended by the Board on July 1, 2005 (the “2005 Restatement”) to
increase the number of shares authorized for issuance under the Plan by an
additional One Million Five Hundred Thousand (1,500,000) shares. The 2005
Restatement was approved by the shareholders at the 2005 Annual Meeting.

I. The Plan was amended by the Board on July 10, 2006 (the “2006 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional One Million Six Hundred Thousand (1,600,000) shares. The 2006
Restatement was approved by the shareholders at the 2006 Annual Meeting.

J. The Plan was amended by the Board on July 13, 2007 (the “2007 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional One Million Six Hundred Thousand (1,600,000) shares. The 2007
Restatement was approved by the shareholders at the 2007 Annual Meeting. The
Plan was amended by the Board’s Compensation Committee on November 28, 2007 to
limit the number of shares of Common Stock purchasable in total by all
Participants on any one Purchase Date to One Million Five Hundred Thousand
(1,500,000) shares.



--------------------------------------------------------------------------------

K. The Plan was amended by the Board’s Compensation Committee on May 23, 2008 to
remove the limitation on the maximum number of shares of Common Stock
purchasable in total by all Participants on any one Purchase Date.

L. The Plan was amended by the Board on July 11, 2008 (the “2008 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional Two Million Nine Hundred Thousand (2,900,000) shares. The 2008
Restatement was approved by the shareholders at the 2008 Annual Meeting.

M. The Plan was amended by the Board on August 17, 2009 (the “2009 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional Six Million Seven Hundred Thousand (6,700,000) shares. The 2009
Restatement was approved by shareholders at the 2009 Annual Meeting.

N. The Plan was amended by the Board on July 13, 2010 (the “2010 Restatement”)
to increase the number of shares authorized for issuance under the Plan by an
additional Five Million (5,000,000) shares, to revise the eligibility
requirements and to remove the Plan’s fixed-term expiration date. The 2010
Restatement was approved by shareholders at the 2010 Annual Meeting.

O. The Corporation shall comply with all applicable requirements of the 1933 Act
(including the registration of such additional shares of Common Stock issuable
under the Plan on a Form S-8 registration statement filed with the Securities
and Exchange Commission), all applicable listing requirements of the Nasdaq
National Market with respect to those shares, and all other applicable
requirements established by law or regulation.

P. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the date on which all shares available for issuance under the
Plan shall have been sold pursuant to purchase rights exercised under the Plan
or (ii) the date on which all purchase rights are exercised in connection with a
Change in Control. No further purchase rights shall be granted or exercised, and
no further payroll deductions shall be collected, under the Plan following such
termination.

X. AMENDMENT OF THE PLAN

A. The Board may alter, amend, suspend, terminate or discontinue the Plan at any
time to become effective immediately following the close of any Purchase
Interval. To the extent necessary to comply with Section 423 of the Code (or any
successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Corporation shall obtain shareholder approval in such a
manner and to such a degree as required. However, the Plan may be amended or
terminated immediately upon Board action, if and to the extent necessary to
assure that the Corporation will not recognize, for financial reporting
purposes, any compensation expense in connection with the shares of Common Stock
offered for purchase under the Plan, should the financial accounting rules
applicable to the Plan at the Effective Time be subsequently revised so as to
require the recognition of compensation expense in the absence of such amendment
or termination.

XI. GENERAL PROVISIONS

A. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C. The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

Schedule A

Corporations Participating in

Employee Stock Purchase Plan

As of February 4, 2011

The Corporation and its Corporate Affiliates are designated as Participating
Corporations in the Plan, unless the Plan Administrator (or its delegate)
determines otherwise.



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. Base Salary shall mean the regular base salary paid to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more offering periods under the Plan. Such Base Salary shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any pre-tax contributions made by the Participant to any Code Section 401(k)
salary deferral plan or any Code Section 125 cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate. The
following items of compensation shall not be included in Base Salary: (i) all
overtime payments, bonuses, commissions (other than those functioning as base
salary equivalents), profit-sharing distributions and other incentive-type
payments and (ii) any and all contributions (other than Code Section 401(k) or
Code Section 125 contributions) made on the Participant’s behalf by the
Corporation or any Corporate Affiliate under any employee benefit or welfare
plan now or hereafter established.

B. Board shall mean the Corporation’s Board of Directors.

C. Cash Earnings shall mean the (i) base salary payable to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more offering periods under the Plan plus (ii) all overtime payments,
bonuses, commissions, current profit-sharing distributions and other
incentive-type payments received during such period. Such Cash Earnings shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any pre-tax contributions made by the Participant to any Code Section 401(k)
salary deferral plan or any Code Section 125 cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate. However,
Cash Earnings shall not include any contributions (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Cash
Earnings) made by the Corporation or any Corporate Affiliate on the
Participant’s behalf to any employee benefit or welfare plan now or hereafter
established.

D. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction,

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation; or

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s shareholders.

E. Code shall mean the Internal Revenue Code of 1986, as amended.

F. Common Stock shall mean the Corporation’s common stock.

G. Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

H. Corporation shall mean NetApp, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
NetApp, Inc. which shall by appropriate action adopt the Plan.



--------------------------------------------------------------------------------

I. Effective Time shall mean the time at which the underwriting agreement for
the Corporation’s initial public offering of the Common Stock was executed and
finally priced. Any Corporate Affiliate which becomes a Participating
Corporation after such Effective Time shall designate a subsequent Effective
Time with respect to its employee-Participants.

J. Eligible Employee shall mean any person who is employed by a Participating
Company on a basis under which he or she is regularly expected to render more
than twenty (20) hours of service per week for more than five (5) months per
calendar year for earnings considered wages under Code Section 3401(a), or any
lesser number of hours per week and/or number of months in any calendar year
established by the Plan Administrator (if required under applicable local law)
for purposes of any separate Offering.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system and published in The Wall Street Journal. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange

and published in The Wall Street Journal. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

L. 1933 Act shall mean the Securities Act of 1933, as amended.

M. Offering means an offer under the Plan of a purchase right that may be
exercised during an offering period as further described in Section VII. For
purposes of the Plan, the Plan Administrator may designate separate Offerings
under the Plan (the terms of which need not be identical) in which Eligible
Employees will participate, even if the dates of the applicable offering periods
of each such Offering are identical.

N. Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan

O. Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan as of July 2, 2002 are listed in attached Schedule A.

P. Plan shall mean the Corporation’s Employee Stock Purchase Plan, as set forth
in this document.

Q. Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

R. Purchase Date shall mean the last business day of each Purchase Interval.

S. Purchase Interval shall mean each successive six (6)-month period within the
offering period at the end of which there shall be purchased shares of Common
Stock on behalf of each Participant.



--------------------------------------------------------------------------------

T. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.